Citation Nr: 1312143	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO. 10-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee condition, to include as secondary to a service-connected right tibia fracture.

2. Entitlement to service connection for a bilateral knee condition, to include as secondary to a service-connected right tibia fracture.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1994, during the Vietnam Era and Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran, sitting at the RO, testified at a video-conference hearing before the undersigned in September 2011. A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a bilateral knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed June 2004 rating decision denied the claim of service connection for a bilateral knee condition.

2. The evidence received since the June 2004 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee condition.


CONCLUSIONS OF LAW

1. The June 2004 rating decision which denied the Veteran's claim for service connection for a bilateral knee condition is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2012).

2. New and material evidence has been received to reopen the claim of service connection for a bilateral knee condition. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board reopens the Veteran's claim of service connection for a bilateral knee condition and remands it for further development. As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

The RO denied the Veteran's claim of service connection for a bilateral knee condition in a June 2004 rating decision, in part, because the bilateral knee condition was not related to service or to his service-connected right tibia fracture. The Veteran was duly notified of this action and apprised of his appellate rights by letter dated on June 17, 2004. He did not appeal the decision, and no new and material evidence was received within one year. Therefore, the June 2004 rating decision is final. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2004 rating decision consisted of outpatient treatment reports from VA Medical Center Palo Alto dated from January 2002 to August 2003; a medical opinion from Dr. S. I. dated in September 2003; and service treatment records (STRs).

Evidence added to the record since June 2004 includes lay statements; hearing testimony; treatment records; private treatment records; a January 2007 VA examination; and a June 2010 VA examination.

At the September 2011 hearing, the Veteran provided testimony that he had a bilateral knee disability since service. He stated that he broke his ankle and injured his knee in 1986. He stated that he also fell on his knees multiple times from marching in icy conditions. He also stated that he heard a "pop" noise when he injured his calf in 1978 and that he was incorrectly diagnosed with a muscle injury instead of a knee injury. 

The Veteran's testimony, treatment records, and VA examinations provide a more complete picture of the circumstance surrounding origin of the claimed disability. See Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 1998) (stating that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision"). Further, his testimony specifically relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability and raises a reasonable possibility of substantiating the claim. Since the evidence is both new and material, the claim of service connection is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that service connection is warranted for a bilateral knee disability on a direct and secondary basis. Specifically, he stated that his knee injury was secondary to his service-connected tibia fracture. He also stated that he fractured his leg when he slipped and fell in Germany. He mentioned that his right leg folded under his buttocks when he fell. He heard a loud snap and was unable able to stand. He also stated that he had multiple falls onto his knees while stationed in Berlin due to icy weather conditions. (See November 2003 Written Statement). 

An October 1978 STR reflects that the Veteran injured his calf while running when a tree branch was kicked up and hit his leg. He had limited range of motion and was diagnosed with a muscle strain.  An April 1986 STR noted that the Veteran broke his ankle in March 1986 and had a cast. X-rays revealed well-healed fracture of the distal fibula. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

The VA treatment records reflect that the Veteran had a diagnosis of osteoarthritis; degenerative joint disease, and chondromalacia (See May 2010 VA treatment record). The Veteran's private physician, Dr. S. I., stated, in part, that the Veteran did not tell his job at the correctional facility of his symptoms of knee pain until he fell on the stairs at work and filed an industrial claim. The physician opined that the Veteran's symptoms were the result of cumulative trauma to his knees. And that, the August 24, 2003 fall does not represent a separate discreet injury, but rather an exacerbation of his underlying cumulative trauma. (See September 2003 Written Statement from Dr. S. I.).

The June 2010 VA examination is inadequate because the VA examiner did not address the private opinion from Dr. S. I. that stated that the Veteran's knee symptoms were a result of a history of cumulative trauma. He also did not provide a rationale for his conclusions. See Bloom v. West, 5 Vet. App. 104, 145 (1999) (A medical opinion based on speculation, without supporting data or other rationale, does not provide the required degree of medical certainty). Once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran should be afforded another VA orthopedic examination in order to determine the etiology of his bilateral knee disability.

The record reflects that the Veteran was treated at Tricare for Life and Acacia Family Medical Clinic. (See February 2006 VA treatment record). The Veteran also medically retired because of his knees in 2004 as a correctional officer. (See April 2004 Letter from Calpers Benefits Services Division and Calpers Physician Report). He reported that he went to the California Department of Corrections Doctors and Orthopedic Specialists where he was diagnosed with bilateral knee chondromalacia and patellofemoral osteoarthritis. (See October 2009 Written Statement).

The Veteran also applied for vocational rehabilitation, but was denied. (See August 2009 Written Statement; see also August 1994 Vocational Rehabilitation Decision). The claims file is devoid of evidence pertaining to vocational rehabilitation decision. Without such records, the Board is precluded from proper appellate review of the claim.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, to include records from the VA Medical Center in Monterey and Las Vegas.  (See October 2003 Written Statement), and a VCAA latter addressing secondary service connection should be sent.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing the claim for service connection for a bilateral knee disorder, to include as secondary to service-connected residuals of a right ankle fracture.  See 38 C.F.R. § 3.310.

2. Obtain any outstanding treatment records related to the knees, to include from the Monterey and Las Vegas VA Medical Centers, and associate the records with the claims folder.

3. Make arrangements to obtain a complete copy of the Veteran's treatment records from Tricare for Life, Acacia Family Medical Clinic, and the California Department of Corrections. 

4. Make arrangement to obtain all records prepared pursuant to VA vocational rehabilitation. All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file.

5. Thereafter, schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and extent of any bilateral knee disability found to be present. The claims file should be made available to the examiner for review in conjunction with the examination. All tests and studies deemed necessary by the examiner should be performed. 

Based upon the results of the examination and a review of the claims file, the examiner should answer each of the following questions:

(a) Does the Veteran have a currently diagnosed bilateral knee disability?

(b) If so, did any diagnosed bilateral knee disability have its clinical onset during active service or is it related to any in-service disease, event, or injury, to include running, long road marches, falls, the in-service muscle strain of the left calf in October 1978, and/or the in-service right ankle fracture in March 1986?  The examiner must consider Dr. S. I.'s opinion dated in September 2003 stating that the Veteran's knee symptoms were a result of a history of cumulative trauma, as well as the Veteran's lay assertions.

(c) Was any currently diagnosed bilateral knee disability either caused or aggravated (e.g., permanently worsened) by the service-connected right ankle fracture?

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a typewritten report. 

6. After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for corrective action.

7. Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal. If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


